Name: Council Regulation (EEC) No 4029/86 of 18 December 1986 laying down for 1987 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 25 COUNCIL REGULATION (EEC) No 4029/ 86 of 18 December 1986 laying down for 1987 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Norway have held consultations in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway \l) concerning mutual fishing rights in 1987 and the management of joint biological resources ; Whereas , in the course of these consultations the delegations agreed to recommend to their respective authorities fixing certain fishing quotas for 1987 for the vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each Party shall grant access to fishing by vessels of the other Parties within its fishing zone in Skagerrak and part of Kattegat up to four nautical miles from the base-lines ; Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea , Skagerrak, Kattegat , the Baltic Sea and the Atlantic Ocean north of 43 ° 00 ' N shall be authorized until 31 December 1987 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines which the fishing zones of Member States are measured ; however , fishing in the Skagerrak shall be allowed seawards of four nautical miles from the base-lines of Denmark . 3 . Fishing in the parts of ICES division III a , limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden, is not subject to quantitative limitations except for mackerel and saithe . 4 . Notwithstanding paragraph 1 , unavoidable by-catches of a species of which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 5 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Whereas it is necessary to take the appropriate measures to implement the results of the consultations held for 1987 between the delegations of the Community and Norway in order to avoid an interruption of mutual fisheries at 31 December 1 986 ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total catches allocated to third countries and also the specific conditions under which the catches must be made, Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II is to be entered . ( ») OJ No L 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p . 48 . No L 376 / 26 Official Journal of the European Communities 31 . 12 . 86 3 . Vessels referred to in paragraph 1 , except those fishing in ICES division III a , shall transmit to the Commission , according to the rules set out in Annex III , the information set out in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . (c) external identification letters and numbers ; (d ) port of registration ; (e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h ) call sign and radio frequency ; ( i ) intended method of fishing; ( j ) intended area of fishing; (k ) species for which it is intended to fish ; ( 1 ) period for which a licence is required . Article S Fishing within the quotas referred to in Article 1 for blue ling, ling and tusk is only allowed by use of the method commonly known as 'long-lining' in ICES divisions V b , VI and VII . Article 3 1 . Fishing within all the ICES sub-areas by vessels exceeding 200 GRT under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 2 . The Commission shall issue the licences to fish , provided for in paragraph 1 , to every ship for which a licence is required by the Norwegian authorities . 3 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 4 . In the event that there has been failure to comply with the obligations laid down in this Regulation , the licence shall be withdrawn , 5 . No licence shall be issued for a maximum period of 12 months in respect of vessels for which the obligations laid down in this Regulation have not been observed . 6 . Licences issued pursuant to Regulation (EEC) No 3734 / 85 0 ) and valid until 31 December 1986 shall remain valid until 31 March 1987 at the latest if so requested by the Norwegian authorities . Article 6 The use of trawl and purse seine for the capture of pelagic species is prohibited in Skagerrak from Saturday midnight to Sunday midnight . Article 7 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on 1 January 1987 . Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : ( a ) name of vessel ; (b ) registration number ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING ( ») OJ No L 361 , 31 . 12 . 1985 , p. 80 . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 27 ANNEX I Fishing quotas (tonnes  fresh round weight) Species Area within which fishing is authorized Quantity (tonnes) Mackerel ICES VI a 0 ) + VII d , e , f, h + II a 22 000 Herring ICES VI a 0 ) 4 500 ( 2 ) Sprat ICES IV 5 000 Cod ICES IV 6 000 Haddock ICES IV 5 000 Saithe ICES IV and Skagerrak ( 3 ) 60 000 Whiting ICES IV 8 000 Plaice ICES IV 500 Mackerel ICES IV, III a 36 200 Sand-eel , Norway pout, blue whiting ICES IV 50 000 ( 4 ) Blue whiting ICES II , IV a , VI a ( »), VI b , VII ( s ) 260 000 ( 6 ) Blue ling ICES IV, V b, VI , VII , II a 1 000 ( 7 ) Ling and tusk ICES IV, V b , VI , VII , II a 26 000 ( 7 ) ( 8 ) Dogfish ICES IV, VI , VII 1 000 Basking shark ( 9 ) ICES IV , VI , VII 400 Porbeagle ICES IV, VI , VII 200 Shrimp ICES IV 100 Other species ICES IV, II a 5 000 Herring ICES IV a , b 55 000 ( 10 ) (') North of 56 °30' N. ( 2 ) This allocation will be reviewed in the light of the TAC adopted for this stock . ( 3 ) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of.Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . ( 4 ) Of which sand-eel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 40 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 °30' N. However , this quantity should be deducted from the quota of sand-eel , Norway pout and blue whiting in ICES IV . ( 5 ) West of 12 °00 ' W. ( s ) Of which no more than 40 000 tonnes may be fished in ICES division IV a . ( 7 ) Of which an incidental catch of other species of 20 % per ship , at any moment , is authorized in ICES sub-areas VI and VII . However , this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII should not exceed 2 500 tonnes . ( 8 ) Of which ling may be a maximum of 20 000 tonnes and tusk a maximum of 10 000 tonnes . (') Basking shark liver . ( 10 ) An additional 10 000 tonnes will be granted if such an increase is called for . No L 376 / 28 Official Journal of the European Communities 31 . 12 . 86 ANNEX U The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1 . the quantity ( in kilograms) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used ; 5 . all radio messages sent in conformity with Annex III . ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community: ( a ) the information specified under 1.4 ; (b ) the quantity ( in kilograms) of each species of fish in the hold ; (c ) the date and ICES sub-area within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day , one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : ( a ) the information specified under 1.4 ; (b ) the quantity (in kilograms) of each species of fish in the hold; (c ) the quantity ( in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area in which the catches were taken; (e ) the quantity ( in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kilograms) of each species landed in a port of the Community since the vessel entered the zone. 1.3 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel , and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel : ( a ) the information specified under 1.4; (b ) the quantity (in kilograms) of each species caught since the previous transmission ; ( c) the ICES division in which the catches were made . 1.4 . ( a ) The name, call sign, identification numbers and letters of the vessel and the name of its master; (b ) the licence number if the vessel is under licence ; (c ) the serial number of the message ; (d) identification of the type of message; (e ) the date , the time and the geographical position of the vessel . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 29 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB Ronne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Thorshavn OXJ Bergen LGN Farsund LGZ Flore LGL Rogaland LGQ TjÃ ¸rne LGT Alesund LGA 4 . Form of the communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1 shall contain the following elements, which shall be given in the following order:  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another: 'ICES',  weekly message: 'WKL',  three-day message: '2 WKL',  the geographical position ,  the ICES sub-area in which fishing is expected to commence ,  the date on which fishing is expected to commence ,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division in which the catches were made , No L 376 / 30 Official Journal of the European Communities 31 . 12 . 86  the quantity ( in kilograms) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made ,  the quantity ( in kilograms) of each species landed in a port of the Community since the previous transmission ,  the name of the master . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius), - C. Greenland halibut (Reinhardtius hippoglossoides),  D. Cod (Gadus morhua),  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus),  G. Mackerel (Scomber scombrus),  H. Horse mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestris), - J ­ Saithe {Pollachius virens),  K. Whiting (Merlangus merlangus),  L. Herring (Clupea barengus),  M. Sand-eel (Ammodytes spp.),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii), - Q ­ Ling (Molva molva),  R. Other ,  S. Shrimp (Penaeidae),  T. Anchovy (Engraulis encrasicholus),  U. Redfish (Sebastes spp.),  V. American plaice (Hypoglossoides platessoides),  W. Squid (Illex),  X. Yellowtail (Limanda ferruginea),  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia),  BB. Tusk (Brosme brosme),